United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0814
Issued: October 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 28, 2017 appellant, filed a timely appeal from a September 8, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated February 19, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the claim.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

With her request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On November 7, 2013 appellant, then a 51-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that she developed cumulative trauma syndrome as a result of
performing her work duties. She first became aware of her condition and realized it was causally
related to her federal employment on November 23, 2010. Appellant was separated from
employment on March 18, 2010 because she was unable to perform the duties of her job.3
By letter dated February 24, 2014, OWCP requested that appellant submit additional
information to include a comprehensive medical report with a reasoned explanation as to how the
specific employment factors contributed to her claimed injury.
The employing establishment submitted a statement dated February 18, 2004 noting that
in the 23 years appellant worked for the employing establishment she was absent due to nonjobrelated medical conditions for over four years. It explained that the duties appellant described on
the current Form CA-2 were the same as those listed on a prior claim, OWCP File No.
xxxxxx771, which had been accepted for bilateral tenosynovitis of the forearm. The employing
establishment noted that appellant’s last day of work was May 11, 2009.
The employing establishment submitted a March 25, 2014 statement from Rufus Graham,
manager of the processing and distribution center, who noted that appellant was hired as a clerk
on a multi-position letter sorting machine. Mr. Graham noted appellant’s job duties and advised
that, for most of her career, she had been accommodated with light-duty work for a variety of
nonwork-related medical reasons and she rarely worked more than eight hours per day or 40
hours per week. He indicated that appellant was separated from the employing establishment
when she could not perform the duties of her position, effective March 18, 2010.
In a decision dated April 1, 2014, OWCP denied appellant’s claim because the evidence
was insufficient to establish that the events occurred as described.
On April 29, 2014 appellant requested a telephonic oral hearing, which was held on
December 5, 2014. She submitted a report from Dr. Bridgette S. Harrington, a Board-certified
internist, dated July 19, 2013. Dr. Harrington noted that appellant’s current clinical findings
continued to show decreased range of motion of the right shoulder, decreased range of motion of
the upper and lower extremities, and pain with movement of neck in all ranges of motion. She
noted a recent cervical spine magnetic resonance imaging (MRI) scan which revealed canal
narrowing, bulging disc and osteophytes, disc desiccation, and degenerative disc disease.
Dr. Harrington diagnosed progressive chronic degenerative disease and opined that appellant was
unable to perform, repetitive, continuous activity.
In a February 19, 2015 decision, an OWCP hearing representative affirmed the
April 1, 2014 decision, as modified. He found that appellant had established that she performed
duties that required physical activities. However, the claim remained denied because the medical

3

On August 28, 2007 appellant previously filed an occupational disease claim alleging that she developed
cervicalgia as a result of performing her work duties, OWCP File No. xxxxxx771. OWCP accepted appellant’s
claim for bilateral hand and wrist tenosynovitis. This claim is not presently before the Board.

2

evidence of record was insufficient to establish appellant’s diagnosed conditions were causally
related to factors of her employment.
In a February 19, 2016 letter, received by OWCP on February 26, 2016, appellant
requested reconsideration. She asserted that on February 19, 2016 she requested reconsideration
via priority mail with the U.S. Postal Service, and that it was delivered on February 25, 2016 and
signed by an OWCP representative in London, KY. Appellant indicated that she submitted 280
pages of mostly new evidence for reconsideration. She disputed Mr. Graham’s contentions
regarding her job duties and accommodations. Appellant indicated that her termination from the
employing establishment was upheld because she had been denied access to the evidence and
documents that were used against her. She asserted that the union had not adequately
represented her.
With her requests, appellant submitted the following documents: an April 2, 1998
OWCP acceptance letter for a thoracic strain, OWCP File No. xxxxxxx211; a step 2 grievance
appeal form dated April 5, 2000 and August 31, 2009; an Equal Employment Opportunity (EEO)
complaint dated May 16, 2006; a May 29, 2008 employing establishment letter addressed to all
managers and supervisors; e-mail messages dated June 13, 2008; pay, leave, or other hours
adjustment requests; requests for temporary job offer/light-duty assignments dated June 23,
August 16 and September 21, 2006; a report of hazard, unsafe conditions or practices form dated
June 27, 2006; reasonable accommodation meeting notes dated November 28, 2006; assigned
residual job offers dated January 14, 16, and 26, 2009; a May 24, 2009 notice of removal; an
April 12, 2010 OWCP acceptance letter for tenosynovitis of the bilateral hand and wrist, OWCP
File No. xxxxxx771; her an October 31, 2012 request for her file xxxxxx771; an e-mail to a
senator dated March 13, 2014, the senator’s response to her inquiry dated March 17, 2014; a step
2 grievance settlement dated April 20, 2014; her February 4, 2015 letter to an arbitrator asserting
that her rights had been violated; an August 15, 2015 bargaining unit qualification standard for a
mail processing clerk; a 19-page handwritten letter from her; a picture of rest bars; a request for
information and documents relative to processing a grievance; a position description; joint
contract interpretation manual review form; a Labor Arbitrator Award Summary; newspaper
articles; an article on An Introduction to the Ergonomic Risk Reduction Process; and a tentative
collective bargaining agreement.
Appellant submitted a duty status report (Form CA-17) dated January 18, 1994 from
Dr. Craig Lichtblau, a Board-certified physiatrist, in which he diagnosed bilateral forearm
tendinitis and advised that appellant could return to work full time with restrictions. In a form
dated June 22, 1994, Dr. Lichtblau diagnosed tendinitis of the bilateral arms and noted that
appellant could return to light duty on that date. On April 11, 1995 he noted that appellant had
been under his care since October 28, 1992 and he had diagnosed tendinitis, over-use syndrome
of the bilateral forearms, and lumbar myofascial pain syndrome. Dr. Lichtblau noted that
appellant could return to light-duty work on April 11, 1995. In an attending physician’s report
dated July 27, 1998, he diagnosed myofascial pain syndrome and extensor tendinitis of the
bilateral forearms. Dr. Lichtblau noted by checking a box marked “yes” that appellant’s
condition was caused or aggravated by repetitive motion and the use of rest bars. He noted that
appellant could return to work on January 27, 1998 with restrictions. In a duty status report
dated January 30, 1998, Dr. Lichtblau noted that appellant could return to work with restrictions
and a required high straight back chair. An MRI scan of the lumbar spine dated September 9,

3

1999 revealed an L5-S1 foraminal disc bulge consistent with an annular tear. Appellant also
submitted copies of documents previously of record.
Appellant submitted a certification, dated January 19, 1994, from Dr. Monica Walker, a
Board-certified internist, who noted appellant had a long-term chronic metabolic and
musculoskeletal disorder from January 5, 2000 until January 15, 2000. Dr. Walker noted that
appellant could return to work on January 15, 2000 with restrictions. In a certification dated
June 17, 2005, she noted having treated appellant for chronic exacerbation of a musculoskeletal
and neuropathic disorder, which began on June 13, 2005 and lasted one week. Dr. Walker noted
that appellant was incapacitated and would return to light-duty work on June 24, 2005. In a
certification dated November 21, 2005, she noted that appellant had been incapacitated
secondary to musculoskeletal disability from November 14 to 22, 2005. Dr. Walker noted that
appellant could return to work with use of a high back ergonomic chair. In a December 7, 2006
certification, she found appellant totally disabled due to mechanical low back syndrome.
Dr. Walker noted that appellant would be able to work with restrictions. In a certification dated
February 12, 2007, she found appellant unable to function due to cervical spine, right shoulder
and arm, and lumbar spine conditions, which lasted from January 22, 2007 until
February 17, 2007.
By decision dated September 8, 2016, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.4 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.5 The Board has found that imposition of this oneyear filing limitation does not constitute an abuse of discretion.6
OWCP may not deny a reconsideration request solely because it was untimely filed.
When a claimant’s application for review is untimely filed, it must nevertheless undertake a
limited review to determine whether it demonstrates clear evidence of error. If an application
demonstrates clear evidence of error, OWCP must reopen the case for merit review.7

4

5 U.S.C. § 8128(a); Y.S., Docket No. 08-0440 (issued March 16, 2009).

5

20 C.F.R. § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration
must be received by OWCP within one year of OWCP’s decision for which neither is sought. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined
by the document receipt date of the request for reconsideration as indicated by the received date in the Integrated
Federal Employees’ Compensation System; see Chapter 2.1602.4b.
6

E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

M.L., Docket No. 09-0956 (issued April 15, 2010). See also supra note 5 at § 10.607(b); Federal (FECA)
Procedure Manual, supra note 5 at Chapter 2.1602.3(c) (February 2016) (the term clear evidence of error is intended
to represent a difficult standard).

4

To demonstrate clear evidence of error, a claimant must submit evidence that is relevant
to the issue that was decided by OWCP,8 is positive, precise, and explicit, and manifests on its
face that OWCP committed an error.9 The evidence must not only be of sufficient probative
value to create a conflict in medical opinion or demonstrate a clear procedural error, but must
also shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision for which review is sought. Evidence that does not raise a
substantial question is insufficient to demonstrate clear evidence of error. It is not enough
merely to show that the evidence could be construed so as to produce a contrary conclusion. A
determination of whether the claimant has demonstrated clear evidence of error entails a limited
review of how the evidence submitted with the reconsideration request bears on the evidence
previously of record.10
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. As noted, an application for reconsideration must be received within one
year of the date of OWCP’s decision for which review is sought.11 As appellant’s request for
reconsideration was not received by OWCP until February 26, 2016, more than one year after
issuance of OWCP’s February 19, 2015 decision, it was untimely filed. Appellant has asserted
that her February 19, 2016 reconsideration request was delivered to OWCP on
February 25, 2016. However, as explained above, a reconsideration request must be received by
OWCP within one year.12 The evidence submitted does not show timely receipt. Consequently,
appellant must demonstrate clear evidence of error.
The Board finds that appellant has failed to demonstrate clear evidence of error. In her
reconsideration request, appellant disagreed with OWCP’s decision denying her claim. She
disputed Mr. Graham’s statements regarding her job duties and accommodations provided by the
employing establishment. Appellant indicated that her separation from the employing
establishment was upheld because she had been denied access to evidence. She asserted that she
was improperly terminated from her job. However, the underlying issue is whether appellant
submitted sufficient medical evidence to establish her occupational disease claim. Evidence that
is not germane to the issue on which the claim was denied is insufficient to demonstrate clear
evidence of error.13 The Board notes that, while appellant addressed her disagreement with
OWCP’s decision denying her claim for an occupational disease, her disagreement does not
demonstrate clear evidence of error as it does not raise a substantial question as to the correctness
of OWCP’s most recent merit decision.

8

Dean D. Beets, 43 ECAB 1153 (1992).

9

Leona N. Travis, 43 ECAB 227 (1991).

10

J.S., Docket No. 10-0385 (issued September 15, 2010); B.W., Docket No. 10-0323 (issued September 2, 2010).

11

Supra note 6.

12

Supra note 5.

13

F.R., Docket No. 09-0575 (issued January 4, 2010).

5

Appellant submitted February 18, 2014 and a March 25, 2014 correspondence. However,
OWCP had previously considered this evidence and appellant, in submitting these documents,
did not explain how this evidence was positive, precise, and explicit in manifesting on its face
that OWCP had committed an error in denying her claim for compensation.14 This evidence is
insufficient to raise a substantial question as to the correctness of OWCP’s decision and thus, is
insufficient to discharge appellant’s burden of proof.
Appellant, as noted, also submitted voluminous factual evidence regarding employing
establishment personnel matters and matters pertaining to prior OWCP claims, much of which
predates the present claim. This evidence is also irrelevant to the issue which was decided by
OWCP and is not a basis for demonstrating clear evidence of error.15
Appellant submitted medical records from Dr. Lichtblau dated from January 18, 1994 to
January 30, 1998 which reflected treatment of myofascial pain syndrome and extensor tendinitis
of the bilateral forearms. Also submitted were medical records from Dr. Walker dated
January 19, 1994 to February 12, 2007 reflecting treatment of appellant for cervical spine, right
shoulder and arm, and musculoskeletal lumbar spine conditions. However, this evidence is
insufficient to raise a substantial question as to the correctness of OWCP’s decision because it
does not address the underlying issue in this case, whether appellant’s cumulative trauma
syndrome was causally related to her employment as a clerk. Rather, this evidence appears to
relate to a prior compensation claim filed by appellant. This evidence is not so positive, precise,
and explicit that it manifests on its face that OWCP committed an error. The Board notes that
clear evidence of error is intended to represent a difficult standard. The submission of a detailed
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of
error.16 Thus, appellant has not established clear evidence of error by OWCP in its September 8,
2016 decision.
On appeal appellant asserts that she timely submitted the request for reconsideration of
the February 19, 2015 decision. As noted above, a request for reconsideration must be received
within one year of the date of OWCP’s decision for which review is sought.17 The
reconsideration request was received by OWCP on February 26, 2016, more than one year after
the February 19, 2015 OWCP decision. Appellant has failed to present evidence or argument
that raises a substantial question as to the correctness of OWCP’s decision for which review is
sought.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to demonstrate clear evidence of error.

14

See A.M., Docket No. 10-0526 (issued November 8, 2010).

15

E.R., Docket No. 09-0599 (issued June 3, 2009).

16

D.G., 59 ECAB 455 (2008).

17

Supra note 5.

6

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

